Chapman, J.
1. The sale of property by Little to the defendants was made on the 22d of September 1862. In order to impeach it, the plaintiffs were obliged to prove, among other things, the insolvency of Little at that time. The existence of a note against him in favor of Myer & Wondra, dated May 31st 1862, would be pertinent evidence on that point. The fact that a note of that date, the signature of which was not denied, was in the hands of a person who claimed it as a creditor and attempted to prove it in the court of insolvency some months after-wards was proper to be submitted to the jury, notwithstanding the evidence that was drawn out on cross-examination tending to destroy its validity; for the jury must decide the matter upon all the circumstances of the case.
2. The entry in the book of records of attachments was competent evidence to prove the existence of an attachment of Little’s real estate.
3. The evidence of the reputation of Little as to property ought to have been admitted. On the question of what the defendants had reasonable cause to believe concerning the solvency of Little at the time of the sale to them, such evidence is pertinent, and is often entitled to great weight. It is of the same character with the evidence which was held to be admissible in the cases cited by the defendants’ counsel.
4. The construction which was given by the presiding judge to Gen. Sts. c. 118, §§ 89,91, is the same which they received in Nary v. Merrill, 8 Allen, 451. The court found some difficulty in construing these two sections, but are of opinion upon reconsideration that t'ne construction given in that case was correct.

Exceptions sustained.